Bland, Chancellor.
This case standing *71ready for hearing, and the attorneys of the parties having been fully heard, the proceedings were read and considered.
The evidence here relied on to contradict and discredit the testimony of the witnesses who have been produced tó prove the marking of this black oak as a boundary, is founded on a presumption, derived from what is alleged to be the regular course of nature in the growth of forest trees. 1 have met with no instance, in the books, in which proof of this kind had been received and respected in a court of justice.
A presumption is an inference as to the existence of a fact, not actually known, arising from its usual or necessary connection with others which are known, (a) The whole force of the presumptive evidence, here offered, rests, therefore, upon the fact of the alleged regular and invariable course of nature in the formation and growth of trees, being well known; or at least, on its being susceptible of, or having been clearly established by proof. For, if the course of vegetation, in this particular, be irregular, unknown, or on any account incapable of proof, then no inference can be deduced from it worthy of any consideration whatever as evidence. The point then to be here determined is, whether, in the growth of trees, a concentric layer of wood under the bark is a regular and invariable annual formation or not ? This is a question involving an inquiry into the physiology of forest trees, which merits a most careful consideration.
The law respects the regular course of nature in every way; and, consequently, in all eases, in so far as the course of nature is known, all such facts, as well in regard to the revolution of the seasons, as to animals and vegetables ; as the mating of birds, and their co-operation in rearing their young, the blooming time of roses, and the like, are received as being in themselves, entirely trustworthy; or as facts from which inferences as to the truth of other facts may be safely drawn. (b) In questions of bastardy, the time of access being proved, the known term of gestation, reckoning from the time of birth, is always received as a most satisfactory kind of presumptive evidence, (c) So too, in all the various questions in relation to the right of property, connected with a continuance of life, facts, so far as they are known, in regard to the *72probability, the expectation, and the average duration of human life, have always been, in like manner, admitted as evidence; or, as a ground from which presumptive evidence of the existence of other facts may be fairly deduced, (d) And there can be no doubt, that the regular and known course of nature in the formation of vegetables may be as safely relied on as direct, or as presumptive evidence, as in that of animals. The only point of difficulty, as to both, being the establishment of the truth of that which is alleged to be the uniform and regular course of nature.
Little seems to be known as to the duration of the lives of trees of any kind; and yet, as a man may have an inheritance in fee simple, in lands as long as such tree shall grow; (e) it might become as important to ascertain the expectation of the life of such a tree, in order to set a present value upon such a base fee, as to ascertain the expectation of the life of a cestui que vie, for the purpose of putting a present value upon an estate for life. The olive tree, so highly valued for its fruit from the most remote ages to the present time, is said to be remarkable for its longevity. The ancients limited its existence to two hundred years, but modem authors assert, that, in climates suited to its constitution, it survives its fifth century, (f) But it is believed, that few of the common fruit trees of our country, apple, pear, or cherry, live to an hundred years of age.
By the common law of England, where the owner of a forest, in which others had a right of common for their cattle, felled the timber trees, he was allowed to inclose it so as to exclude such commonable cattle for three years thereafter, to prevent them from browzing and eating down the young spring before it had grown up beyond their reach; which term of inclosure was, by a statute passed in the year 1482, extended to seven years, for the more effectual preservation of the young growth; (g) which new growth, it has been held in England, will attain a sufficient size to be cut as timber fit for many uses at twenty years of age. (h) But the plantations which have been made in modern times, in England, so *73far as they have gone, afford perhaps the only, or certainly the least questionable evidence as to the growth and age of forest trees. In such cases it has been observed, that oaks and beech are not fit for use, as limber, until they attain about fifty or sixty years of age; but that the Scotch fir, (pinus sylvestris,) larch, (larix,) ash, and cbesnut, become fit for use after a growth of twenty or thirty years. The larch, in particular, than which there is no tree in England of quicker growth, is said, on an average in favourable situations, to increase until fifty years of age, at the rale of half an inch in diameter and two feet and a half in height each year. Instances are mentioned where in Scotland, young oaks, valuable for their hark alone, are usually cut at from twelve to twenty-five years old. (i)
I do not understand, however, that any of these historical accounts of the plantations of forest trees have, as yet, covered as much as the lapse of an hundred years. They make no mention of the expectation of life that may be attributed to any such trees ; nor do they speak of the average term of the existence of any of them. It has been said that in England the oak attains an age, in some instances, of more than a thousand years ; but that the beech, the ash, and the sycamore, (acer pseudo platanus,) most likely never live half so long. But all plants, as well as all animals, are alike subject to the inexorable law of mortality, as is sufficiently shewn by the bountiful provision made by nature for their reproduction. Hence, and from the well known fact, that all plants are subject to diseases, it necessarily follows, that all trees, like animals, have an average and ultimate term of existence beyond which their lives are rarely extended, or cannot be prolonged. (j)
*74The existence of many forests over the same tracts of country, by which they are now occupied in Europe, have been known to stand as they now do for many centuries past; but whether their continuance has been kept up by the prolonged life of the greater proportion of the trees of which they are composed; or altogether, Jike nations of human creatures, by a succession of generations, leaving no individuals now alive of all those of which they were formerly composed, there seems to be no means of ascertaining. Most of the forests of our own country are, from all appearances, of as long standing as any others on the face of the globe; and there are doubtless many lofty trees now growing which had given umbrage to Powhatan, that distinguished chief of many tribes. But beyond the time of the first settlement of our own country by Europeans, all our knowledge in relation to it can only be derived from inference and conjecture.
On considering the slow growth of most forest trees; and on observing in all ancient forests how few appearances there are of any changes or renewals, there is much reason to believe, that the most durable of forest trees have an almost indefinite length of life.(k) The white mulberry was introduced into Virginia about the year 1623, for the purpose of rearing silk worms; (l) and some of the same species of mulberry trees, which had been set out in Georgia, for a similar purpose, were, in 1802, alive at an hundred years of age. (m) The Norway spruce fir, (abies picea,) is allowed to be one of the tallest trees of the old continent. The finest stocks of it are straight bodied, from one hundred and twenty to one hundred and fifty feet in height; and from three to five feet in diameter; and are said to be a hundred years in acquiring that size. (n) The common elm, (ulmus compestris,) is reckoned one of the finest trees of the temperate zone of Europe. Several stocks of it, which had been planted in France about the year 1580, survived in 1819; that is, were about two hundred and forty years of age; and had then attained twenty-five or thirty feet of circumference, and eighty or ninety feet of height, (o) In France, at Sancerre, in the department of the Cher, one hundred and twenty miles from Paris, there was, in 1819, in existence a chesnut tree, (castanea vasca,) which, at six feet from the ground, was thirty feet in circumference. Six *75hundred years ago it was called the great chesnut; and though it is supposed to be more than a thousand years old, its trunk was still perfectly sound, and its brandies were annually laden with fruit, (p)
All forest trees have a range of climate within which they flourish best, and far beyond which they will not grow, or cannot be propagated; and even within the range of their appropriate climate, they are all more or less affected by the soil and situation in which they happen to be rooted. As the great Parent, nature, rolls round the seasons of the changeful year, all of them assume different external appearances in succession. That they do not put forth their foliage or bloom in winter is obvious; but how they are, in other respects and internally, affected by the revolutions of the seasons, seems to be a mystery. Yet an opinion has become very prevalent, that the structure of their wood, visible on dissection, affords evidence of the periodical progress of nature in effecting their enlargement.
‘Wood in vegetable anatomy, is that more or less hard and compact substance, rvhich makes up the bulk of the trunk and branches of a tree or shrub, and is concealed from view by the bark. When cut transversely, the wood is found to consist of numerous concentric layers, very distinct in the fir, and in trees of cold or temperate countries in general; less so in those appropriated to a tropical climate. The external part of each circular layer being much the most hard and compact, often with somewhat of a horny appearance, distinguishes the limits of each. Scarcely any two layers of the same tree are precisely alike, in the proportion which this compact part bears to the rest; nor does any one layer exhibit a precise uniformity of diameter in its whole circle.’ (q) And it is also said, that ‘the bark of trees annually changes into lifeless wood; whence the concentric rings, which are seen in the trunk of trees, when they are felled, are annually produced; and are said generally to he thicker on that side of the trunk, which grows towards the south, than on the northern side; and thicker in the summers most favourable to vegetation than the contrary. These rings, as they lose their vegetable life, and at the same time a part of their moisture by evaporation or absorption, gradually become harder and of a darker colour; insomuch, that by counting their number, it is said that not only the age of the tree, but that the mildness or moisture *76of each summer during the time of its growth, may be estimated by the respective thickness of the rings of timber.’ (r)
The Linnaean hypothesis was, that the pith added a layer every year to the wood internally. But on its being observed, that many trees grew vigorously, the pith or a part of which had rotted so as to leave them almost entirely hollow, that hypothesis was abandoned as totally erroneous. And on its being discovered, that the food of a tree, after having been taken in by the root, and, some how, carried up and digested into sap by the leaves, was assimilated and added to the bulk of its trunk and limbs in layers immediately under its bark, the opposite hypothesis was adopted, that trees were increased in size by those external additions alone.
Hence it was, perhaps, that upon a more careful examination of the organs of vegetables, they were classed, in reference to the visible arrangement of those organs, into two great groups, the first called exogenous, because of their having the vascular tissue arranged in concentric cylinders around a common axis, the pith; and the second, endogenous, having this tissue disposed in bundles, and not in cylinders. In the first class, the tubes and woody fibre are arranged in concentric bands, having the cellular tissue, in part, packed in between them; and in part forming lines, called the medullary rays, cutting them at right angles, and radiating from the axis of the stem. Such stems increase by the regular addition of new layers on the outside of the old wood; and are thence termed exogenous stems, or growers outwardly, as the name imports. This is the structure of almost all the forest trees of our Union. In the second class, the tubes and woody fibre are disposed in bundles throughout the stem; the interstices being filled up with cellular tissue. The stems having this structure do not increase in diameter, after they are once fairly formed, but only in solidity. This they do by the addition of new bundles of tubes and woody fibre internally. Hence, they have received the name of endogenous or growers inwardly, (s) Again it was observed, *77on the first appearance above ground of the nascent plant, that it in many cases exhibited a pair of thick fleshy lobes of the seed, hav*78ing some resemblance to leaves; these were called cotyledons. The common garden bean, the peach, the oak, and a great variety *79of other plants are alike in this respect; and have thence been denominated dicotyledonous plants. Another class, on their first appearance exhibit only one such leaf or cotyledon, such as Indian corn, the cabbage tree, (chamaerops pálmelo,) &c.; and hence they have been called monocotyledonous plants. Those of the first kind having been found to have stems of the exogenous structure, and those of the latter to be always of an endogenous formation, the two classes have been and may as well be designated by the one name as the other. (t)
Then assuming that this was the only mode by which exogenous trees were enlarged, and because the sap flowed more freely and obviously in summer than in winter, it was affirmed, that the number of those concentric layers, counting from the surface to the centre, demonstrated the number of years the tree had been growing. But as has been seen, it is admitted, that in the wood of forest trees of the temperate zone, in which those concentric layers have been noticed, it has been observed, that each layer is composed of a great number of thinner and scarcely distinguishable ones, which in some cases assume a more or less conspicuous appearance than usual; in consequence of the fluctuations of the seasons, or accidental checks on the growth of the tree; as hard winters render the outside, or poms part of each circle, more decided ; while favourable summers make the circle itself altogether broader.
Hence it is evident, from what is thus stated by the advocates of this notion, of each layer’s being an evidence of a year’s growth, that it is founded upon the apparent effects of the revolution of the seasons in the temperate zone. But the roots of carrots, beets, &c., which are the growth of a single season; and indeed the roots of all perennial trees, as well those of the endogenous as of the exogenous class, are also formed of concentrical layers; (u) and the wood of the trunks of most of the forest trees of the torrid zone are evidently formed in the same way; although some of them may exhibit slighter traces of such concentric rings than others. But the wood of none of the endogenous class of plants, among which is the cabbage tree, (chamaerops pálmelo,) of *80our country, exhibit any such indications of the. formation of successive concentrical layers, as are to be found in a stem of the oak, pine, &c. (w)
The conspicuous formation of successive layers of wood is, however, not only confined to trees of a particular class, but even among them the formation of such layers differs materially, according to their respective species, ages, and situation, when growing in their several appropriate climates. And yet a tree of one species engrafted upon the stock of another of the same species, will grow vigorously, producing fruit of a different kind, and wood of a very dissimilar appearance from that on which it grows. It is remarkable, that the branches of the resinous trees consist almost wholly of wood, of which the organization is even more perfect than in the body of the tree; the reverse is observed in trees with deciduous leaves. (x) There are six times more concentrical circles in a given space of the yellow pine, (pinus mitis,) than there are in the pitch pine, (pinus regida,) or loblolly pine, (pinus tceda.) (y) The wood of the black oak, (quercus tinctorial) is coarse grained with empty pores; (z) that of the red oak, (quercus rubra,) is also coarse grained, with pores large enough for the passage of a hair, (a) The wood of the sweet gum, (liquidamber styraciftua,) when sawn into boards, is observed to be transversely marked at considerable distances, with blackish belts; (b) that of the black gum, (nyssa sylvatica,) and its genus, has its fibres interwoven and collected in bundles. It is difficult to split the wood, which in the arrangement of its tubes and woody fibres strikingly resembles that of a tree of the endogenous class, (c) The internal structure of the sugar maple, (acer saccharinum,) seems to undergo several changes in the course of its life. As the growing tree rises to maturity the grain of its wood becomes more undulated or curled; and, at an advanced age, by an inflexion of its fibres, from the circumference toward the centre, there are produced a kind of spots, which, when the wood is polished, resemble bird’s eyes, (d) So, too, as age advances, the wood of the oak likewise undergoes some sensible changes; for, it has been said by a person in Eng*81land, that of a multitude of oaks he had felled there, he counted the concentrical rings of one of about thirty-four inches in diameter, which was sound at the butt, as nearly as he could ascertain them, to the number of two hundred; but those of the last fifty years growth, next the bark, were so thin, he could not count them with certainty; though, as he thought, with sufficient accuracy to ground a calculation upon as to the proper age for felling timber; ranging as to oaks from one to two hundred years of age; and as to elms from fifty to a hundred years of age. (e)
There is, according to the law of England, not only a custom as to what may properly be regarded as timber; (f) but also a custom as to what is called a husbandlike manner as well in regard to the best season as to the proper growth at which trees should be cut. And to prevent the violation of such customs an injunction, may be obtained, (g) Yet there does not appear to have been any clear well settled rules laid down as to what is to be deemed the proper age, size and season for cutting timber of any description. What, in some of the old books, is called Sylva Caedua, coppice, or under growth, was not considered as fitto be cut sooner than at twenty years growth. But latterly the common forest growth seems to have been regarded as timber, not according to its age, but by its size and utility. It would seem to have been held, in England, that the proper season for cutting timber was when the sap was down; that is, in the winter season after the trees had been divested of their foliage, (h) In this country, it is believed, there are no legal rules in relation to this matter. But it has been said, that after the forest trees have parted with their leaves in autumn, that their organs still continue their functions, though more slowly, during the whole winter; and in so doing accumulate a considerable quantity of matter in the vascular tissue of the stem; which matter, except the resin of the pine, being often of a nature rather to accelerate than prevent decay, is believed to be liquified and carried up in the spring, and then by the newly formed leaves digested, and sent down again for the nourishment and enlarge*82ment of the tree. Whence, and from actual observation, it has been confidently asserted, that the best season to cut timber, as well as to prune fruit trees, to prevent the dry rot in the timber, or in that part of the living tree from which the amputated limb has been taken, is during the summer when the trees are in full foliage, and their sap is in pure and active circulation. (i)
But all trees, although standing within the general range of their appropriate climate, are very materially affected by the peculiar soil and situation in which they may happen to be rooted, (j) Even the great white pine, (pinus strobus,) the lofty chief of our forests, which in some instances elevates its top to the height of a hundred and eighty feet from the ground; (k) and the beautiful flowering poplar, (liriodendron tulipefera,) which may be ranked next to it in stature, and only after the oak in utility, exhibit, in the texture of their wood as well as in their size, the most unequivocal evidence of the generosity or unfriendliness of the soil in which they stand. (l) But such is the peculiar constitution of the white oak, (quercus alba,) which for general use is considered as the most valuable of all the timber trees of our Union, that it attains its largest size and greatest perfection in the cold and comparatively barren soil of those swampy plains, many of which extend in considerable tracts along the borders of the Chesapeake, and on the right and left shores of the lower Potomac; while on the otherwise fertile soils, west of the mountains, it is by no means so remarkable for its size. Whence it may be strongly inferred, that a tree, the texture and density of the wood of all the species being known to be alike, may in one situation attain a much larger size, and in a transverse section of its trunk exhibit a greater number of concentric circles than another of the same age the growth of a different situation.
If it be true that trees are enlarged chiefly or only by the formation of successive concentrical layers, then it necessarily follows, that those layers, as the tree enlarges, must become wider as well as longer each year, so as to embrace the whole of its increased dimensions; and consequently the quantity of wood formed each year, supposing the several concentrical layers to be of the same *83thickness, must increase annually in a compound ratio. But although such a rate of increase may well be supposed to he carried on during the early years of its growth, there is every reason to believe, as was observed of the diminished thickness of the last fifty outside rings of the before mentioned English oak, in the two hundred of them which were counted from its centre to its surface, that the concentrical layers become thinner and less distinguishable as the tree grows older; and in proportion as its roots find it difficult to draw an increased supply from the soil in which it stands. These concentrical layers, as they are successively laid on, not only prevent the previous ones from thickening, or enlarging in any way, except by rising upward, which it is said they do not do; but as it is thought the continually increasing pressure, produced by the laying on of new layers, becomes so great as in many instances to occasion decay and a hollowness of the tree. (m)
*84Supposing it to be true, that all 'our forest trees are sustained only by the circulation carried on immediately under their bark, *85as has been inferred from seeing many of them grow vigorously which were entirely hollow, then it would seem, that, on a total stop being put to that channel of circulation, death would ensue as certainly, and almost as suddenly as by cutting the arteries of an animal.
Yet it has been observed, that early in the spring, before any thing like a leaf has been put forth, the vine particularly, and some forest trees, the sugar maple, &c. on a transverse incision being made into their wood pour forth a quantity of sap, which is always seen to proceed from the wood, and not from any layer near the bark; which shews that the vascular tissue of the stem, by some supposed to be mere dead wood, contributes largely, if not altogether, to supplying the plant with that portion of its nutriment which it certainly does, and must in a very great degree derive from the earth. And it is not uncommon to see forest trees, which in the winter or summer had been belted by a chop made all round into the wood of the trunk, near the ground, put out their usual amount of foliage in the following spring and sustain themselves during the year; which proves that there is a flow of sap through the wood of the trunk which contributes largely to the support of the vitality of the plant. In corroboration of this, it has been also observed, that besides the ordinary longitudinal vessels, there is what is called the silver grain, or medullary rays, consisting of numerous thin plates radiating from the, pith to the circumference, intersecting the concentrical layers, and visible in almost all kinds of wood; in the oak every tube is touched by them at short distances, and slightly diverted from its course. These plates, it is supposed, perform some important functions in the circulation of the sap. (n)
*86It has been often said, not only that the age of a tree may be ascertained by the number of its concentrical layers; but that their closeness or distance from each other indicates the slowness, or the rapidity of their growth. The concentrical layers of the wood of the live oak, {quercus virens,) are very close, and it is very hard and heavy. The concentrical layers of the wood of the white cedar, (thuya occidentalism which grows near the falls of the Potomac, are also very close; as many as one hundred and seventeen have been found in a log of little more than thirteen inches in diameter; but the wood is very light, soft, and fine grained. Yet the closeness of the concentrical layers of the wood in these two species of trees, differing so widely in all other respects, is said to shew the extreme slowness of their growth, (o) The rapid growth of the catalpa, and the loblolly pine, is said to be proved by the great width of their concéntrica] layers, (p) But the wood of the locust, (robinia pseudo acacia,) is finer in its grain than any of the oaks, and much harder, when seasoned, than any of them, except the live oak. The locust converts its sap into perfect wood every third year; which is not done by oaks in less than every tenth or fifteenth year; and at twenty-five years of age it yields twice the mass of wood of any other tree. (q)
The eminent botanist who has given us the most full, accurate, and instructive account of all our forest trees, appears to have frequently adverted to this general opinion, that the concentrical layers in the wood of such trees afforded evidence as well of their progress in vegetation as of their age. In speaking of the white cedar, (cupressus thyoides,) he says, thatc the concentrical circles are always perfectly distinct, even in stocks of considerable size; but their number and compactness prove that the tree arrives at its full growth only after a long lapse of years. I have counted two hundred and seventy-seven annual layers in a trunk twenty-one inches in diameter, and five feet from the ground; and forty-seven in a plant only eight inches thick at the surface, which proved it *87to be already fifty years old. I was told that the swamp in which it grew had been burnt at least half a century before, and had been re-pcopled from a few stocks that escaped the conflagration, or perhaps by the seeds of the preceding year.’ (r) From which it wmuld seem, that the number of the concentrical circles in the young cedar being found to correspond so nearly with the known lapse of time within which it must have grown, after all the old ones had been destroyed, might have induced this botanist to speak of this fact as a corroboration of the general opinion; yet he merely states the circumstance, and leaves the matter to the judgment of the reader. But in another place he has distinctly given us to understand, that however disposed to treat this opinion with respect, he himself had no great confidence in its correctness. In treating of the hemlock spruce, (abies canadensis,) he says, ‘The hemlock spruce is always larger and taller than the black spruce ; it attains the height of seventy or eighty feet, with a circumference from six to nine feet, and uniform for two-thirds of its length. But if the number and distance of the concentric circles afford any certain criterion of the longevity of trees, and the rapidity of their vegetation, it must be nearly two centuries in acquiring such dimensions. (s)
The inferences deducible from the apparent number of concentrical layers found in the trunk of a tree, upon an inspection of a transverse section of it, is, however, a kind of evidence which can only be obtained by a posthumous examination. Such examination of the bodies of animals are common, and have often been found very instructive in relation to the purposes for which they have been made; but it is believed such an examination never was made with a view to ascertain the age of the animal, or when it would attain such a maturity as would give the greatest value and utility to its body, or that of similar animals. Post mortem examinations of the bodies of animals, are often made with a view to ascertain points of comparative anatomy; to observe the organization of the body, so as thereby the better to understand how living creatures of the same species should be treated in health, or in disease; or to ascertain what may have been the immediate *88cause of its death. So, too, the post mortem, examination of a tree can be of no value for any other purpose; except it be to find a rule for ascertaining its age, and thereby the ages of living trees of the same species ; or to find a rule for determining the rate per annum at which they may be expected to continue their enlargement until they reach the ultimate term of their lives.
But assuming it to be true, that the number of the concentrical rings observed in the trunk of a tree, do always exactly correspond with the number of years of its age, then at least one important step would seem to have been made by such post mortem examinations towards ascertaining the ages of trees in general; as for example, if by the felling of an oak of thirty-four inches in diameter, it should be found to have two hundred concentric layers ; and, consequently, to be two hundred years old; and so to have increased in diameter at the rate of one-twelfth part of an inch annually; and then, assuming it to be true, that all the immediately adjacent and similarly situated oaks had increased in diameter at the same average annual rate; it follows, that the' age of every living oak in a similar soil and exposure, might from the measurement of its circumference, be exactly ascertained by a post mortem examination of any one, and so of every other species of trees. Let us follow out this hypothesis, and see to what it will lead.
It has been found, that a larch tree, in England, will, under favourable circumstances, increase, until fifty years of age, at the rate of half an inch annually in diameter; and that some elms, planted in France in the year 1580, if what is said of their circumference be correct, had increased at the same rate in diameter until two hundred and forty years of age. (t) But it has been observed, that the latter concentrical layers of wood in an oak of no more than two hundred years of age, were so much thinner than those of its youth, as to be scarcely distinguishable; and that other kinds of trees, known to be of rapid growth in early life, have been found, by actual measurement, after they had attained a considerable age, to have remained nearly of the same circumference during the lapse of twenty years, (u) Therefore, after allowing *89for differences in soil and situation, let it be presumed, that in all trees, growing in their proper climates, of three hundred years of age and upwards, each one of their concentrical layers has, during their whole lives, on an average, annually added one-sixteenth part of an inch to their diameters. Then according to such a mode of calculation, the before mentioned great chesnut tree of France, of thirty feet in circumference, must have been nine hundred and sixty years old; and thus it would seem, that the tradition and conjectures, as to its age, were nearly correct. According to the same mode of calculation, the great sycamore, (platanus occidentalism) on the right bank of the Ohio, above Marietta, which was found, in the year 1802, to be at least fifteen feet in diameter, must have been then fourteen hundred and forty years of age. (w) But a much larger sycamore has been described by Pliny, as being then, in the first century of the Christian era, alive and standing in Syria, whose trunk, hollowed by time, afforded a retreat, for the night, to the Homan consul Lycinius Mutianus, with eighteen of his retinue. The interior of this grotto was seventy-five feet in circumference, and the summit of the tree resembled a small forest, (x) This great sycamore must have been then, according to this mode of calculation, more than two thousand years old. (y)
*90On contemplating the traces of what appears to have been the long since abandoned fortifications, mounds, &c., found in the great valley of the Ohio, and in other parts of our country, there seems to be a disposition, in some, to consider them as the remains of a people partially or altogether civilized; and in order to shew that a sufficient 'time had elapsed for such a people, like some of the Greeks who have sunk into the barbarism of Albanians, to fall back into the condition of the savage tribes first found, by Europeans, to be inhabiting this country, the large forest trees, which had grown up out of those remains, have been felled, and the concentric rings of their trunks counted for the purpose of thus eviscerating from them evidence of the lapse of some hundreds of years since those supposed fortifications had been abandoned. But merely plausible deductions, or bold flights of fancy, however ingenious or striking, cannot be received as matters of history, much less as judicially established truths, (z)
*91From what has been said, it appears, then, that some mere annual roots, and the roots of all trees, as well as the wood of most of our forest trees, exhibit the appearance, in a transverse section, of having been formed by a succession of concentrical layers; that the wood of a variety of trees which are only the growth of the torrid zone, are obviously formed in the same way: and therefore, that such concentrical layers cannot with certainty be pronounced to be the result of a succession of summer growths ; or any one of them to be the growth of only one year, or of any other given space of time. It also appears, that the wood of some trees, of the growth of the temperate as well as of the torrid zone, does not, in a transverse section of it, exhibit the least appearance whatever of any concentrical layers; and that in the wood of those trees, which is so constructed, the formation of such layers is said to be checked by accident, to be much affected by soil and situation, and even by the peculiarities of the successive seasons; and moreover, that they always become thinner and more indis*92tinct as the tree grows older; and that the fibres of the wood of some are very singularly disposed, appearing to have been collected into bundles; or to have undergone some peculiar inflexions as the tree advanced in age. We know that, here, roses do not bloom in January, that apples do not ripen so early as April, nor cherries so late as October; and we also know, that some forest trees bring their fruit to maturity annually, and others only biennially ; that some trees are of the monada class, having the male and female organs on the same tree, and that others are of different sexes, or of the diada class, having the males and females in distinct trees. These peculiarities, and the periodical fructification of trees being known, as in the case of the known terms of the incubation and gestation of animals, the law respects and confidently relies upon such a known regular course of nature. But no series of observations, by botanists or cultivators, have as yet demonstrated that any portion of the wood of a tree, as visible to the naked eye on dissection, was, like its fruit, the result of successive periodical formations, known to have been made within certain spaces of time; nor have philosophers, with the aid of chemistry or the microscope, been as yet able, in this and a multitude of other particulars, to detect the latent operations of the vital principle in vegetation; leaving all questions as to its gradual or periodical progress, still covered up in the most impenetrable obscurity. (a)
*93In this case the block here produced, has been cut out so deep from the trunk of this black oak, as to include, -with the bark and all the newly formed layers of wood, eighteen others which had been formed when the chop mark was made. Judging from the appearance of the block, and the segment of the circle formed by its outside, I should suppose that the tree was about one foot in diameter, and was at present in a youthful and vigorous state of vegetation. The block distinctly exhibits the new wood as being in every way perfectly united over the whole of the chop mark. Immediately over the chop mark there is much horny -wood in which no concentrical layers are visible; but on one side of the chop mark, and where the concentrical layers appear to be a perfectly natural continuation of those into which the chop mark had been made, there can be counted no more than twelve additional concentrical layers. These new layers differ very much in thickness one from another, and altogether measure as much in diameter as the eighteen which had been previously formed. The whole or a part of the epidermis, or outside bark through which the chop mark was made, apparently still remains, with a perfectly formed new bark so closed over it as to leave nothing more than a scar or cicatrice where the chop mark had been made.
The witnesses testify, that this chop mark was shewn as having been made in the year 1791, now thirty-nine years ago, in accordance with which, if the hypothesis that each concentrical layer denotes the lapse of a year, be correct, there should have been found that number of concentrical layers; but there are no more than twelve; and, consequently, the testimony of the witnesses, or the evidence derived from this hypothesis must be rejected. There is nothing whatever, in addition to this hypothesis, to impeach the credibility of the witnesses.
*94I have nowhere met with the mention of any one single instance, in which the number of the concentrical layers, which could be distinctly counted, in the transverse section of the trunk of any forest tree, of a foot or more in diameter, had been found exactly to correspond with the years of its age, as otherwise well and positively known and ascertained. Fiet it is most manifest, that until the regular, uniform, and exact coincidence between the number of the concentric layers in the wood of trees and the years of their age, has been so demonstrated by observation and proof, as the term of gestation of animals has been, &c., there can be no clear and sure foundation for the hypothesis, that the number of such concentrical layers does denote the age of trees, or the progress of their growth. But even if this notion were shewn to be well founded, it would call for evidence destructive of that by which it was given. The production of the necessary evidence of the lapse of years, by cutting out, as in this instance, a block of sufficient dimensions to exhibit a distinct view of the number of the concentrical layers, formed since the time in question, might occasion the death of the very boundary tree intended to be shewn and re-established; so that the production of such evidence would, by destroying that of which it had been a component part, prevent a recurrence to the same kind of proof thereafter; or, in other words, to prove a living boundary by such means, it would be necessary to destroy it. This hypothesis, however, resting, as it yet does, altogether upon speculation and conjecture, cannot be judicially regarded as affording evidence worthy of any consideration whatever.
Rejecting this hypothesis, the testimony of the witnesses stands in all respects unimpeached, and the line must be carried to the black oak, as called for and proved; and, consequently, no vacancy is left between Jolly’s First Attempt, and Long Fought and Dear Bought, over which a resurvey from Litten’s Fancy, can be so extended as to embrace any part of M’ Causland’s First Attempt.
Whereupon it is Ordered, that the caveat of Robert M’Causland be sustained; that the caveat of Patterson &f Ellicott be overruled; and that Patterson &f Ellicott pay the costs of both caveats, to be taxed by the Register.

 1 Stark. Evid. 23.


 Co. Litt. 40, 92, 197; 1 Stark. Evid. 472, note; 4 Stark. Evid. 1244; The case of Swans, 7 Co. 89.


 Co. Litt. 123, b. note; The King v. Luffe, 8 East. 193.


 Doe v. Jesson, 6 East. 84; Doe v. Griffin, 15 East. 293; Doe v. Deakin, 6 Com. Law Rep. 476.


 Richard Lifford’s case, 11 Co. 49; Ayres v. Falkland, 1 Ld. Raym. 326; Com. Dig. tit. Estates by grant, A. 6; 2 Blac. Com. 109.


 2 Michaux Amer. Sylva, 57.


 22 Ed. 4, c. 7; Sir Francis Barrington’s case, 8 Co. 271; 6 Jac. Law Dic. 450 v. Wood.


 35 Hen. 8, c. 17; 13 Eliz. c. 12, F.N. B. 59; 2 Inst. 642; Bac. Abr. tit. Tythes, C.4; Richard Lifford’s case, 11 Co. 47; 2 Mich. Am. Sylva, 144.


 Rees’ Cyclo. v. Plantation.


 Rees’ Cyclo. v. Timber; Thompson’s Chem. b. 4, c. 2, s. 13, and c. 3, s. 6 ; Roget’s Animal and Vegetable Physiology, part 4.
Loudon, in his Arboretum Britannicum, states that the oldest oak in England is supposed to be the parliament oak, so called from the tradition of Edward I, holding a parliament under its branches in Clifton Park, belonging to the Duke of Portland, this park being the most ancient in the island. It was a park before the conquest, and seized as such by the conqueror. The tree is supposed to be fifteen hundred years old. The tallest oak in England was the property of the same nobleman ; it was called the duke's walking-stick, higher than Westminster Abbey, and stood till of late years. The largest oak in England is the Calthorpe oak, Yorkshire, measuring seventy-eight feet in circumference where the trunk meets the ground. The three shire oak, at Worksop, was so called from covering parts of Yorkshire, Nottingham, and Derby ; it had the greatest expanse of any recorded in this island, dropping over seven hundred and seventy-seven square, yards. The most productive, oak that of Gelond’s, in Monmouthshire, felled iri 1810. Its bark brought £200 And its timber £670, (about $4,000)


 Roget Anim. and Veget. Physi. pt. 4, c. 3, note.


 1 Virg. Stat. 126, 420, 520; 2 Burke’s His. Virg. 142.


 2 Mich. Am. Sylva, 185.


 2 Mich. Am. Sylva, 304.


 2 Mich. Am. Sylva, 225.


 2 Mich. Am. Svlva, 142.


 Rees' Cyclo. v. Wood in Vegetable Anatomy.


 Darwin’s Phytologia, 476.


 ‘The wood, which exists more or less abundantly, even in herbaceous stems, and which forms so large a portion of those of trees and shrubs, in the stem which we have selected for examination, consists of a single zone or layer, composed of tubes and woody fibre, disposed without any regular order, except that the latter is ■ the most abundant on the outside, next the bark. The second year of a plant’s growth, a new layer is formed outside of the first, and similar to it in every respect. The third year this process is repeated; and thus the stem increases in size, a new *77layer being formed annually, as long as the plant lives. The wood of an exogen, of one year’s growth, may be viewed as an elongated hollow cone, extending from the base to the summit of the stem, and enclosing the pith. This cone does not extend further, nor does it enlarge in any way; but is surrounded the next year by another cone, which, like the first, after being formed, undergoes no change in dimensions. Hence, as the necessary result of this mode of growth, the stem of an exogen is more or less conical.’
‘Each layer, or to speak more accurately, each hollow cone of wood, is the result of a single year’s growth; it is evident, that the age of an exogen may be ascertained by counting the number of rings presented on a transverse section of the stem, made near its base. This may be done with great accuracy, in most trees of the temperate and cold climates, in which, in consequence of the periodical suspension of vegetation, the annual layers are distinctly marked; but in the case of trees of the torrid zone, where vegetation goes on throughout the year, this cannot be so readily done. In old trees, the rate of increase being very uniform, their age may be determined with considerable accuracy,by the inspection of a mere fragmento! the stem, the diameter of the whole stem from which it was taken being known. A rough estimate of the age of a tree, is sometimes made by dividing the semi-diameter of its base by the average increase of the species to which it belongs, that average being determined by previous observation. In these several ways, the ages of numerous very old trees have been determined. It should be remarked, however, that these determinations, except where they are based upon an actual counting of the rings presented by a transverse section of the trunk, cannot be regarded as any thing more than approximations to true age. A tree growing in peculiarly fertile ground, will enlarge much more rapidly than most other trees of the same species ; and of course, with a given diameter, will have a less number of zones than the average. In the case of a tree growing in peculiarly barren ground, just the opposite effect would ensue. An estimate of the age of the first, made by dividing its semi-diameter by the average thickness of the zones of that particular species, would give too great an age. An estimate of the age of the last, made by this same method, would give an age less than the true one.’
‘There is almost always a marked difference in colour and density, between old and recent Wood. The outer and more recent portions of the stem, have been called, in allusion to their colour, alburnum; and in allusion to their office, sap wood; the inner and older portions are termed the heart wood. After a few years, the colour of a layer of wood is changed, its density is increased, and it takes thereafter little part in the transmission of the sap. During the winter, it is true, it generally contains sap, but then this sap is rather deposited in it, than circulating through it. The change in colour and density, by which sap wood is converted into heart wood, is caused by the deposition of a solid matter, peculiar to each species, in the tissues of that part. This matter is, in most cases, soluble in nitric acid, and hence it is, that if a piece of heart wood he immersed in that acid, the colour is discharged, and the piece again assumes the appearance of sap wood. Where the matter deposited is of a resinous character as in the pines, it adds very much to the durability, and consequently, to the value of the heart wood. On this account, as well as on account of its greater solidity and strength, the heart wood is universally preferred to the sap wood, for use in the arts. As the layers of wood, in the course of a few years after their formation, cease to take any active part in the circulation of the sap, and, in time, become to all intents and purposes dead matter, it would naturally *78'follow, that the central part of the stem would be first to decay. Where the matter deposited in those parts is not of such a character as to protect them from decay, this is frequently found to be the case. The resinous matter, deposited in the heart wood of the pine, is of such a nature as effectually to resist the disorganizing agencies which operate upon it; and hence it is that pines, even those of the greatest age, are never found hollow. But such is not the fact with respect to the matter deposited in the heart wood of the sycamore, (platanus occidentalis,) and hence, all the oldest trees of that hind, are little more than shells.’
‘Endogenous stems differ very much from exogenous ones in their structure. The characteristic differences are the arrangement of the tissues, and the manner of their growth. Besides this, endogens differ from exogens, in having neither pith, medullary rays, bark, or wood, properly so called, but consisting of a confused mass of woody bundles, imbeded in cellular tissue. In the stalk of the corn, (Zea mays,).which affords a good specimen of a stem constructed on the endogenous plan, we find an external conical integument, without liber, and bundles of woody matter, so arranged throughout the cellular tissue, as to be much more numerous and compact at the circumference, than towards the centre. In the stem of the garden asparagus, (asparagus officinalis,) the woody bundles are distributed Uniformly, throughout the stem, and so soft as scarcely to be recognized as woody matter. The same arrangement of the woody bundles, exists in the green brier, (smilax roiundifolia,) the only endogenous shrub common in Virginia. In the stems of grasses, which have been said to be the least endogenous of all endogenous stems, the structure is so modified as not to be at once evident. The peculiarity of these stems is, that they are hollow, except at the nodes, or joints, which are very compact discs, closing the stem entirely. They are, however, in every instance, at first solid, and become hollow in the course of their growth. In other respects, the stems of grass present no variation from the typical structure of endogens.’
‘The life of endogens, as well as their diameter, is limited by the nature of their rind. When the lateral growth of the stem has propeeded to a certain extent, the rind hardens, and the stem being, in this way, prevented from increasing in diameter, can only grow in length; and as the consequence, stems of this character are generally slender. The continual deposition of new matter, within the unyielding rind, finally produces a total solidification of the stem, and death follows as a necessary consequence. Thus the life of an endogenous stem is limited; for, unless destroyed by some external agency, it must die of old age. The individual, however, is seldom destroyed ; for, whilst the trunk is thus slowly perishing, the great accumulation of sap in the roots, causes the development of new shoots from the base of the stem, and these continue the life of the individual when the original trunk dies down to the ground. In this view, the life of endogenous trees is unlimited.’
‘ In the structure of exogenous stems, on the other hand, there is nothing to limit either their increase or duration ; they never die purely of old age, but when destroyed, are destroyed by some external agency. The central wood of exogens, it is true, dies in the course of time, but the death of the stem does not follow as a consequénce of this; for nothing is more common than to see a tree hollow, destroyed at its centre, whilst it is growing vigorously at its circumference. The sycamore, (platanus occidentalis,) furnishes a remarkable and well known illustration of this. The oldest trunks are generally all destroyed, excepting a few of the outer and recently formed layers, which prolong the existence of the individual/ — An Essay *79on Vegetable Physiology, by George D. Armstrong, Prof, of Mat. Philosophy and Chemistry, in Washington College, Virginia, chap. 5 and 6; The Farmers’ Register, by Edmund Ruffin, vol. 1, No. 3.


i) Eaton’s Botanical Grammar, 18.


 Roget Anim. and Veget. Physi. pt. 1, c. 1, s. 3.


 Rees’ Cyclo. v. Monocotyledon, Palmae, and Wood; Roget Anim. and Veget. Physi. pt. 1, c. 1, s. 2.


 2 Mich. Am. Sylva, 274.


 2 Mich. Am. Sylva, 254, 268.


 1 Mich. Am. Sylva, 92.


 1 Mich. Am. Sylva, 104


 1 Mich. Am. Sylva, 318.


 2 Mich. Am, Sylva, 166.


 1 Mich. Am. Sylva, 227.


 Rees’ Cyclo. v. Timber.


 Co. Litt. 53; Chandos v. Talbot, 2 P. Will. 606.


 Aston v. Aston, 1 Ves. 264; Chamberlyne v. Dummer, 1 Bro. C. C. 166, S. C.; 3 Bro. C. C. 549, S. C.; 2 Dick. 600; Oxenden v. Compton, 2 Ves. jun., 70, 73: Hampton v. Hodges, 8 Ves. 105; Ex parte Phillips, 19 Ves. 119; Gower v. Eyer, Coop. Rep. 156; Bridges v. Stephens, 2 Swan, 159, note; Smythe v. Smythe, 2 Swan, 251.


 2 Inst. 642; F. N. B. 59; Chamberlyne v. Dummer, 3 Bro. C. C. 549; Bac. Abr. tit. Waste, C. 2.


 Essay on Vegetable Phyisology, by Armstrong, Prof. See. Washington College, Virg. chap. 7 and 19; The Farmers’ Register, by Ruffin, 7 vol. No. 4 and 8.


 ) 2 Mich. Am. Sylva, 130,226.


 2 Mich. Am. Sylva, 293.


 1 Mich. Am. Sylva, 302; 2 Mich. Am. Sylva, 295.


 Roget Anim. and Veget. Physi. pt. 1, c. l, s. 3.
‘That the upward growth of the stem takes place altogether in the green shoot of each year, whilst the older portions of the stem undergo no change in dimensions, is proved by the following fact, known, X presume to all. When a name is cut upon the bark of the beech tree, (fagv,s sylvatica,) the tree may continue to grow until it has doubled its original height, hut the name will never he raised further from the ground than the point at which it was originally cut. This process is the same, both in exogens and endogens.’
‘Concerning the growth of the fibro-vascuiar system, i. e. the vascular tissue and woody fibre, there has been a great diversity of opinion among botanists. By far the greater part of the observations which have been made for the purpose of examining into this matter, have been made on exogenous plants ; to these, therefore, our attention must be principally directed. But yet it should be remarked, we can admit no explanation which does not apply to endogens, as well as to exogens. The origin of the fibro-vascuiar system is presumed to he the same in both cases; and so also its development, except in the single particular of its arrangement.’
‘There are certain facts respecting the production of the wood, which have been established by careful and oft repeated experiments. To these we will first attend. The first of these is, that the wood, or at least the material of which the wood is formed, is elaborated in the upper part of the plant, and sent downward; and not in the root, and sent upward. This has been established by such experiments as the following; early in the spring a light ligature was tied around a young branch, and in this condition the branch was suifered to remain for the season. On examining it, towards autumn, the part above the ligature, was found to have increased in size, whilst that below had remained unaltered. A ring of bark was removed from a growing stem of a young tree, when the wound commenced healing, the new woody matter was formed on the upper lip of the wound, and not on the lower. Second, the new wood is produced, either from the bark, or between the bark, and the wood of the last year, and not by that wood. This was proved by Du Hamel, in the following manner: having carefully introduced plates of tin foil, between the hark and wood of a growing tree, he suifered it to remain undisturbed for several years. On cutting across the stem, at the end of this time, he found, that the new layers of wood had been deposited on the outside of the tin foil, without in tho least *84disturbing it. Third, the origin of the wood is in some way intimately connected with the action of the leaves. It has long been known, that the diameter of a stem depends very much upon the number of the leaves which it bears; and that the larger the number of leaves developed upon a stem, the greater will be its diameter, and the more rapid its growth. And also, that the largest quantity of wood is always found on that side of a stem which developes most leaves. But had we only these facts, on which to base a judgment, we might hesitate which to consider the cause and which the effect; whether to believe that the luxuriance of the stem arose from the increased number of the leaves, or the increased number of leaves from the luxuriance of the stem. This question, however, has been determined by direct experiment. Mr. Knight stripped off' the leaves from the upper portion of a young shoot; as the consequence, the shoot died as far down as the leaves were removed, whilst below that point, it flourished. He afterwards insulated a single leaf, by removing a ring of bark, at some distance above the point at which it was inserted into the stem, and another at an equal distance below that point. In the course of the summer a perceptible increase in the wood took place above the leaf, but none below it. In another instance, he removed a narrow ring of bark from the lower part of a growing stem ; the stem afterwards increased sensibly in diameter down to this ring; but not at all between the ring and the leaf next below it. Erom these and similar facts he has inferred, that the matter of which the wood is formed, is elaborated in the leaves and sent downwards. Fourth, the portion of wood formed each year, is entirely independent of, and distinct from, that of every other year ; and when once formed, undergoes no change, except the slight change which takes place when it is converted from sapwood into heartwood. In confirmation of this, many curious facts may be mentioned. On what are called ‘ line trees,’ in the west, certain marks are made when the land is first divided off into lots. This is done by striking with an axe, so as to cut through the bark and two or three of the outer layers of the wood. If one of those trees be examined, say twenty years after the marks were made, no traces of them will be discovered on the outside of the bark; nor, if we cut into the wood, will we find any on the nineteen outer layers ; whilst we will find all the marks perfect in the twentieth layer, in which they were originally made; thus establishing the fact, that that layer has remained unaltered since its first formation, and that all the outer layers have been formed entirely independent of it. Good, in his Book of Nature, states, that in England, dates of very remote national eras, and the initials of monarchs who flourished in early times, have been found stamped in the very heart of file timber. M. Klein states, that in the year 1727, a long series of letters were discovered in the trunk of a full grown beech, near Dantzic. The letters were conspicuous in a layer about half way between the axis and the bark of the stem, whilst no traces of them could be discovered, either in the layers within, or on those without it. The same author mentions several other facts of the same kind. In one instance, the image of a thief hanging from a gibbet, was discovered in the timber of a beech tree, apparently drawn by nature’s own pencil. In another tree, the figure of a crucified man was found in similar circumstances; and in another, a chalice, with a sword perpendicularly erect, sustaining a crown on its point. Such marks were formerly attributed to miraculous intervention, or regarded as miraculous sports of nature ; and on this account, were preserved with peculiar care. When rightly understood, they place the truth of the above statement beyond a doubt.’ — Essay on Vegetable Physiology, by Armstrong, Prof., t¡c., Washington, Virginia, chap. 7; The Farmers’ Register, by Ruffin, vol. 7, No. 4.


 Ruffin on Calcarious Manures, chap. 12 and 13; Rees’ Cyclo. v. Circulation of Sap and Silver Grain; Thompson’s Chem. b. 4, c. 3, s. 3; Roget Anim. and Veget. Physi. pt. 1, c. 1, s. 3.
‘To illustrate the theory, that vegetables extract their matter chiefly from the atmosphere, and are of course a powerful vehicle for fixing and bestowing atmospherical manure on the earth, the following fact is circumstantially related, on account of its complete application and to expose it to investigation. Some years ago, a locust tree at Colonel Larkin Smith’s in the county of King and Queen, and state of Virginia, received an injury which made it necessary to cut away entirely the bark around its body for eight or ten inches, so that its bark above and below was wholly separated, without a cortical vein between. The wound was entirely covered with a close bandage of some other bark, which lapped beyond the edges of the wounded bark, above and below. And the tree was left to its fate. The plaster bark never grew to the tree, but the edges of the wounded bark, gradually approached each other under its shelter, and after several years met and united. By the time the wound was healed, the body of the tree above had became one-third larger than its *86body below it, And though several years have elapsed, the latter has not been able to overtake the former. The upper part of the tree, rooted in the air, vastly outgrew the under rooted in the earth. Therefore it must have drawn either its whole or chief sustenance from the atmosphere. Indeed between the bark and the wood of most trees, and of the locust particularly, we find the chief channel of their juices; and the communication of those juices was utterly cut off so that neither portion of the tree could supply the other.’ — Arator, by John Taylor, of Caroline, p. 85.


 1 Mich. Am. Sylva, 59; 2 Mich. Am. Sylva, 359.


 1 Mich. Am. Sylva, 330; 2 Mich. Am. Sylva, 289.


 2 Mich. Am. Sylva, 11.


 2 Mich. Am. Sylva, 341.


 2 Mich. Am. Sylva, 318. ‘In a field of arid sandy loam, long under the usual cultivation, a piece of five or six acres was covered by a second growth of pines thirty-nine years old, as supposed from that number of rings being counted on some of the stumps. The largest trees were eighteen or twenty inches through.’ — Ruffin on Calcarious Manures, chap. 13.


 2 Mich. Am. Sylva, 225. ‘ Several elm trees, said to have been planted in the public green at New Haven, in Connecticut, in the year 1688, were standing in the year 1838, and then measured about fourteen feet in circumference; which gives an increase of diameter at the rate of about the half of an inch annually.’ — The Globe newspaper, published, at Washington, 21st September, 1838.


 1 Mich. Am. Sylva, 324.


 1 Mich. Am. Sylva, 325.


 1 Mich. Am. Sylva, 325.


 ‘Some instances of great size and extreme longevity in exogenous trees, where the statement can be relied upon, may not be uninteresting. The pirns lamberticma, a species of pine indigenous to northern California, probably attains a greater size than any other known tree. One specimen measured by Mr. Douglas, an English botanist, was two hundred and fifteen feet in height, fifty-seven feet nine inches in circumference, at a distance of three feet from the ground, and seventeen feet five inches at one hundred and thirty-four feet; thus giving as the solid contents of the trunk alone, about twelve hundred cubic feet. This was probably the largest single mass of timber ever measured by man. A sycamore growing near Marietta, Ohio, measures fifteen feet six inches in diameter; or, supposing it cylindrical, more than forty-five feet in circumference. There is said to be an oriental sycamore, growing near Constantinople, one hundred and fifty feet in circumference, with an internal cavity of eighty feet. The largest oak, known in England, was called Damony’s oak, in Dorsetshire, and was sixty-eight feet in circumference. With respect to the age of trees, it may be remarked, that an elm has been known to reach the age of three hundred and thirty-five years; an ivy four hundred and fifty; an orange six hundred and thirty; an olive about seven hundred; a cedar of Lebanon eight hundred; a white oak one thousand and eighty; and a yew between thirteen and fourteen hundred. De Candolle estimates the age of a Mexican cypress at six thousand years; but then his estimate was formed by dividing the semi-diameter of the trunk, by the average thickness of the layers of that species of' tree, and for reasons before mentioned, cannot be relied upon. If it were indeed so old, its young shoot must have been watered by the waves of the deluge. The *90most aged as well as the largest trees, in the northern parts of the United States, belong to the species, platanus occidentalis, American plane tree, as it is called in Europe, or the button wood, as it is called in New England, or sycamore, as it is more commonly called in the western and southern states. The largest and most aged trees, indigenous to the southern states, belong to the species cupresses tkyoides, white cedar, as it is called in New England, or cypress, as it is commonly called at the south.’ — Essay on Vegetable Physiology, by Armstrong, Professor, &c., Washington College, Virg. chap. 6; The Farmers’ Register, by Ruffin, vol. 7, No. 3.
It would seem that the pirns lambertiana, here spoken of, attains as great a size in the valley of the Columbia river as in California, for Mr. Nuttall, in describing a bird called Audubon’s wood warbler, says: ‘ We may notice in this species as a habit, that, unlike many other birds of its tribe, it occasionally frequents trees, particularly the water oaks, and the lower branches of those gigantic firs, which attain not uncommonly a height of two hundred and forty feet.’ — The Birds of America, by Audubon, 2 vol. 27.


 McCulloh’s Researches concerning the Aboriginal History of America, Appendix 2.
‘ The possession of the Wyoming Valley has not been an object of the white man’s ambition or cupidity alone. It has been the subject of controversy, and the fierce battle ground of various Indian tribes, within the white man’s time, but for his possession ; and from the remains of fortifications discovered there, so ancient, that the largest oaks and pines have struck root upon the ramparts, and in the entrenchments, it must once have been the seat of power; and perhaps of a splendid court, thronged by chivalry, and taste, and beauty — of a race of men far different from the Indians, known to us since the discovery of Columbus.’ — 1 Stone’s Life of Brant, 319.
Extract of a letter from John Locke, dated Cincinnati, 10th of September, 1838, describing a place called Fort Hill, the remains of an ancient fortification in Adams county, in the state of Ohio.
‘In the midst of the enclosed table is a pond, which, although it had recently *91been drained of three feet of its usual contents, still, on the 25th of August, contained water. A chesnut tree, six feet in diameter, standing on the top of the •wall, serves to mark its antiquity. Counting and measuring the annual layers of wood, where an axeman had cut into the trunk, I found them at nearly two hundred to the foot, which would give to this tree six hundred years. How much longer the wall had been standing, I saw no means of determining. A poplar, seven feet in diameter, standing in the ditch, allowing the thickness to the layers which I have found in like poplars, one hundred and seventy to the foot, would give nearly the same result, six hundred and seven years.’ — The Globe newspaper, 21st Sept. 1838.
‘ There have,’ says Goldsmith, ‘ been two methods devised for determining the age of fishes, which are more ingenious than certain; the one is the circles of the scales, the other by the transverse section of the backbone. The first method is this. When the fish’s scale is examined, through a microscope, it will be found to consist of a number of circles, one circle within another, in some measure resembling those which appear upon the transverse section of a tree, and supposed to offer the same information. For, as in trees we can tell their age by the number of their circles, so in fishes we can tell theirs by the number of circles in every scale, reckoning one ring for every year of the animal’s existence. By this method, M. Buffon found a carp, whose scales he examined, to be not less than a hundred years old; a thing almost incredible, had we not several accounts in other authors which tend to confirm the discovery. Gesner brings us an instance of one of the same age ; and Albertus of one more than double that period. The age of the skate and ray, that want scales, may be known by the other method ; which is by separating the joints of the backbone, and then minutely observing the number of rings which the surface where it was joined exhibits. By this the fish’s age is said to be known; and perhaps with as much certainty as in the former instance. But how unsatisfactory soever these marks may be, we have no reason to doubt the great age of some fishes. Those that have ponds often know the oldest by their superior size.’ Goldsmith's Animated Nature, Hist. Fishes, chap. X.


 Thompson’s Chem. b. 4, c. 3; 11 Westm. Revw. art. 8, p. 97 ; Vegetable Physiology and Arboriculture; Roget Auim. and Veget. Physi. pt. 1, c. 1, s. 2 and 3, pt. 2, c. 1.
‘We know the substances received by plants, and those which they reject; we determine by analysis the nature and the composition of the products which they form; but this is the utmost extent of our knowledge. All that passes within the plant is still a mystery, and belongs to the laws of vitality, which modify by their action those physical laws that are known to us.’ — Chapial’s Chemistry applied to Agriculture, c. 5, art. 6.
‘ Plants may be considered as a set of machines 'by which the common elements of nature are worked up into such a form as to be fit for the sustenance of animal life. We have already examined the structure of this machine; we will now direct our attention to the way in which it operates. In this department of the science, the difficulties which the philosopher has to overcome are of a very different character from those which may have embarrassed him in merely determining the organization of the plant. In the latter case, good microscopes, manual dexterity in preparing the parts for examination, and sufficient patience for his task, are sure to bring the observer to conclusions, the general truth of which is often susceptible of exact demonstration; but when we come to consider the causes of vital phenomena, and the manner in which they are brought about, we have obstacles of quite another kind to overcome. There is not a function of vegetable life *93which is not performed, as it were, behind a screen ; the parts which are the prime movers in every operation, are so minute as to escape our view until they have been killed for microscopic examination — fixed to the soil, destitute of passions and sensations, the visible expressions of which might lead us to the discovery of their visible causes — having the whole of its organic mechanism concealed beneath a skin inert and opaque — we are compelled to trust for all our notions of the manner in which a plant performs its vital functions, to inductions from data about which, in many cases, there must always, from the nature of things, be some kind of uncertainty. In such circumstances, can we wonder that great diversity of opinion has existed among physiologists, respecting many of the phenomena of vegetable life; or that multitudes of erroneous theories have obtained belief almost without question.’ — Essay on Vegetable Physiology, by Armstrong, Prof., &c., Washington College, Virginia, chap. 13; The Farmers’ Register, by Ruffin, vol. 7, No. 7.